101 F.3d 108
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Patricia ROGERS, Plaintiff-Appellant,v.NEW YORK STATE, Disciplinary Committee, Supreme Court,Appellate Division, First Judicial Department,Defendant-Appellee.
No. 95-7960.
United States Court of Appeals, Second Circuit.
March 8, 1996.

Appearing for Appellant:  Patricia Rogers, pro se, Jamaica, New York.
Appearing for Appellee:  Michael Kennedy, Assistant Attorney General, State of New York, New York, New York
S.D.N.Y.
AFFIRMED.
Appeal from the United States District Court for the Southern District of New York (Cedarbaum, Judge).
Present:  HONORABLE ELLSWORTH A. VAN GRAAFEILAND, HONORABLE THOMAS J. MESKILL, HONORABLE RALPH K. WINTER, Circuit Judges.


1
This cause came to be heard on the transcript of record from the United States District Court for the Southern District of New York and was submitted.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Patricia Rogers appeals from Judge Cedarbaum's sua sponte dismissal of her complaint.  We affirm for substantially the reasons stated in the district court's Order dated May 23, 1995 and, in addition, because we can discern no cognizable federal claim in Rogers' complaint.   See Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 887 (2d Cir.1987) (civil rights complaint "must contain specific allegations of fact which indicate a deprivation of constitutional rights").